Exhibit 10.26

 

THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of February 14, 2020 (the “Third Amendment Effective
Date”), is by and among CARBON APPALACHIA ENTERPRISES, LLC, a Delaware limited
liability company (“CAE”), and NYTIS EXPLORATION (USA) INC., a Delaware
corporation (“Nytis USA”, and together with CAE, collectively, “Borrowers”, and
each, individually, a “Borrower”), each of the Subsidiaries party hereto
(collectively, the “Guarantors” and each a “Guarantor”), PROSPERITY BANK
(successor by merger to LegacyTexas Bank), as the Administrative Agent (the
“Administrative Agent”), and the Lenders party hereto.

 

WHEREAS, Borrowers, the financial institutions from time to time party thereto
(the “Lenders”), and Administrative Agent are parties to that certain Amended
and Restated Credit Agreement dated as of December 31, 2018 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, Borrowers have advised Administrative Agent and the Lenders that
certain Events of Default have occurred under the Credit Agreement as the result
of Borrowers’ failure to comply with (i) the hedging requirement set forth in
Section 7.15(a) of the Credit Agreement for the fiscal quarter ending September
30, 2019, and (ii) the asset sale covenant set forth in Section 4(c) of the
Second Amendment to Amended and Restated Credit Agreement dated as of August 14,
2019 (the foregoing Events of Default, collectively, the “Specified Defaults”);

 

WHEREAS, Borrowers have requested Administrative Agent and the Lenders to agree
to amend the Credit Agreement and waive the Specified Defaults as hereinafter
provided, and, subject to the terms and conditions set forth herein,
Administrative Agent and the Lenders are willing to agree to such amendments and
limited waiver, all as hereinafter provided; and

 

WHEREAS, Borrowers, the Guarantors, the Lenders and Administrative Agent
acknowledge that the terms of this Amendment constitute an amendment and
modification of, and not a novation of, the Credit Agreement and the other Loan
Documents.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1. Definitions. Unless otherwise defined in this Amendment, capitalized
terms used in this Amendment that are defined in the Credit Agreement shall have
the meanings assigned to such terms in the Credit Agreement.

 

SECTION 2. Amendments to Credit Agreement. Subject to satisfaction of the
conditions to effectiveness set forth in Section 3 of this Amendment, the
parties hereto agree as follows:

 

(a) Additions to Section 1.1 of the Credit Agreement. The following definitions
are hereby added to Section 1.1 of the Credit Agreement in appropriate
alphabetical order to read in their entirety as follows:

 

“Monthly Reduction Date” means each of February 28, 2020, March 31, 2020, April
30, 2020, and May 1, 2020 and any other date or dates established by the
Administrative Agent and the Revolving Credit Lenders pursuant to Section 2.9.

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 1

 

 

“Monthly Reduction Amount” means an amount by which the Borrowing Base shall be
automatically reduced on each Monthly Reduction Date, until adjusted in
accordance herewith, as set forth in Section 2.9(h) and/or as determined or
redetermined by the Administrative Agent and the Revolving Credit Lenders
pursuant to Section 2.9.

 

“Third Amendment Effective Date” means February 14, 2020.

 

(b) Amendment to Section 1.1 of the Credit Agreement. The following definition
in Section 1.1 of the Credit Agreement is hereby amended and restated to read in
its entirety as follows:

 

“Borrowing Base Deficiency Notice” means a notice from Administrative Agent to
Borrowers that a Borrowing Base Deficiency exists because of a periodic or
special redetermination made pursuant to Section 2.9(b) or Section 2.9(c)(i) (or
a periodic or special redetermination combined with the Monthly Reduction
Amount).

 

(c) Amendment to Section 2.9(b) of the Credit Agreement. Section 2.9(b) of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

(b) Periodic Determinations of Borrowing Base.

 

(i) The Borrowing Base shall be redetermined as of May 1 and November 1 of each
year, commencing May 1, 2019. On or before April 1 of each year, Borrowers shall
furnish Administrative Agent a Reserve Report as of the preceding January 1
prepared by an Independent Engineer covering all of the Proved Oil and Gas
Properties of the Borrowing Parties, including the Mortgaged Properties. On or
before October 1 of each year, Borrowers shall furnish Administrative Agent a
Reserve Report as of the preceding July 1 prepared by Borrowers’ own engineer
and certified by a Responsible Officer of each Borrower covering all of the
Proved Oil and Gas Properties of the Borrowing Parties, including the Mortgaged
Properties. Upon receipt of each such Reserve Report, Administrative Agent shall
make a determination of the Borrowing Base and the Monthly Reduction Amount (if
any) which shall become effective upon approval by the Required Revolving Credit
Lenders or all Revolving Credit Lenders in accordance with the procedures set
forth in Section 2.9(d) and subsequent written notification from Administrative
Agent to Borrowers, and which, subject to the other provisions of this
Agreement, shall be the Borrowing Base until the effective date of the next
redetermination as provided in this Section 2.9.

 

(ii) In the event that Borrowers do not furnish to Administrative Agent a
Reserve Report by the dates specified in Section 2.9(b)(i), then Administrative
Agent and the Required Revolving Credit Lenders or all Revolving Credit Lenders,
as applicable, may nonetheless redetermine the Borrowing Base and/or the Monthly
Reduction Amount and redesignate the Borrowing Base and/or Monthly Reduction
Amount from time to time thereafter in their sole discretion until
Administrative Agent receives the relevant Reserve Report, whereupon
Administrative Agent and the Required Revolving Credit Lenders or all Revolving
Credit Lenders, as applicable, shall redetermine the Borrowing Base and/or
Monthly Reduction Amount as otherwise specified in this Section 2.9.

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 2

 

 

(d) Amendment to Section 2.9(c)(i) of the Credit Agreement. Section 2.9(c)(i) of
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

(i) Special determinations of the Borrowing Base may be requested (A) by
Borrowers not more than two times per calendar year, or (B) by Administrative
Agent at any time during the term hereof. If any special determination is
requested by Borrowers, Borrowers shall provide, if requested by Administrative
Agent, an updated Reserve Report prepared by Borrowers’ own engineer brought
forward from the most recent Reserve Report furnished by Borrowers to
Administrative Agent. If any special determination is requested by
Administrative Agent, Borrowers will provide Administrative Agent with
engineering data for the oil and gas reserves updated from the most recent
Reserve Report furnished to Administrative Agent, as soon as is reasonably
possible following the request. The determination whether to increase or
decrease the Borrowing Base and the Monthly Reduction Amount (if any) shall be
made in accordance with the standards set forth in Section 2.9(a) and the
procedures set forth in Section 2.9(d). In the event of any special
determination of the Borrowing Base pursuant to this Section 2.9(c),
Administrative Agent in the exercise of its discretion may suspend the next
regularly scheduled determination of the Borrowing Base.

 

(e) Amendment to Section 2.9(d) of the Credit Agreement. Section 2.9(d) of the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

(d) General Procedures With Respect to Determination of Borrowing Base. The
Borrowing Base shall be determined as of May 1 and November 1 of each year,
commencing May 1, 2019, until the Revolving Credit Maturity Date. Administrative
Agent shall propose a redetermined Borrowing Base and a Monthly Reduction Amount
(if any) on or about 30 days following receipt by Administrative Agent and the
Lenders of a Reserve Report and other applicable information. After having
received notice of such proposal from Administrative Agent, the Required
Revolving Credit Lenders (or all Revolving Credit Lenders in the event of a
proposed increase of the Borrowing Base or decrease of the Monthly Reduction
Amount) shall have 15 days to agree or disagree with such proposal. Solely as it
relates to a reaffirmation or proposed decrease of the Borrowing Base and/or
increase in the Monthly Reduction Amount, if at the end of such 15-day period,
the Required Revolving Credit Lenders shall not have communicated their approval
or disapproval, such silence shall be deemed an approval, and Administrative
Agent’s proposal shall be the new Borrowing Base and/or Monthly Reduction
Amount. For the avoidance of doubt, as it relates to proposed increases of the
Borrowing Base or decreases of the Monthly Reduction Amount (if any), silence
from a Revolving Credit Lender shall be deemed as disapproval. If the Required
Revolving Credit Lenders (or all Revolving Credit Lenders, in the event of a
proposed increase of the Borrowing Base or decrease of the Monthly Reduction
Amount) cannot agree on the amount of the Borrowing Base or Monthly Reduction
Amount, as applicable, within 7 days after Administrative Agent has been
notified of their disapproval, then Administrative Agent shall propose a new
redetermined Borrowing Base and/or a new Monthly Reduction Amount within 15 days
after the end of such 7-day period and the foregoing process shall be repeated.
This process shall be repeated until the Required Revolving Credit Lenders (or
all Revolving Credit Lenders, in the event of a proposed increase of the
Borrowing Base or decrease of the Monthly Reduction Amount) agree on a new
Borrowing Base and/or Monthly Reduction Amount. Upon the final redetermination
of the Borrowing Base and/or Monthly Reduction Amount, Administrative Agent, the
Revolving Credit Lenders approving same and Borrowers shall execute a Borrowing
Base Adjustment Letter.

 

(f) Addition to Section 2.9 of the Credit Agreement. A new clause (h) is hereby
added to the end of Section 2.9 of the Credit Agreement to read in its entirety
as follows:

 

(h) Borrowing Base Reduction. At the time of any periodic or special
redetermination of the Borrowing Base, the Revolving Credit Lenders reserve the
right to establish the Monthly Reduction Amount. The Revolving Credit Lenders’
determination of the Monthly Reduction Amount shall be made in accordance with
the standards specified in Section 2.9 and the procedures specified in
Section 2.9(d). On the Third Amendment Effective Date, the Monthly Reduction
Amount initially will be set as follows for each Monthly Reduction Date:

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 3

 

 

Monthly Reduction Date  Monthly Reduction Amount  February 28, 2020  $1,000,000 
March 31, 2020  $1,000,000  April 30, 2020  $2,000,000  May 1, 2020  $2,000,000 

 

If the total Aggregate Revolving Credit Exposure of the Revolving Credit Lenders
shall exceed the Borrowing Base solely because of the reduction of the Borrowing
Base by the Monthly Reduction Amount, Borrower shall, on or prior to the date of
such occurrence, make a single lump sum payment in an amount sufficient to
reduce the total Aggregate Revolving Credit Exposure of the Revolving Credit
Lenders to or below the Borrowing Base.

 

(g) Amendment to Section 7.1(a)(ii) of the Credit Agreement. Section 7.1(a)(ii)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:

 

(ii) As soon as available, and in any event within 90 days after the last day of
each fiscal year of Borrowers, beginning with the fiscal year ending December
31, 2019, a copy of the annual audited report of the Borrowers and their
respective Subsidiaries for such fiscal year containing, on a consolidated basis
(along with a consolidating breakout for the Borrowing Parties in a supplemental
schedule thereto), balance sheets and statements of income, retained earnings,
and cash flow as of the end of such fiscal year and for the 12-month period then
ended, in each case setting forth in comparative form the figures for the
preceding fiscal year (other than for the fiscal year ending December 31, 2019),
all in reasonable detail and audited by and accompanied by a report of
independent certified public accountants of recognized standing reasonably
acceptable to Administrative Agent, to the effect that such report has been
prepared in accordance with GAAP and containing no material qualifications or
limitations on scope;

 

(h) Amendment to Section 7.1(s) of the Credit Agreement. Section 7.1(s) of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

(s) Operating Budget. (i) on or before (A) March 31, 2020 and (B) the effective
date of the Borrowing Base redetermination as of May 1, 2020, an annual
Borrower-prepared operating budget (or an update thereof) for fiscal year 2020,
including at a minimum an income statement, balance sheet, cash flow statement
and capital expenditure plan of Borrowers, and (ii) thereafter, as soon as
available, but in any event within 90 days after the last day of each fiscal
year of CAE, an annual Borrower-prepared operating budget for the fiscal year in
which such budget is due, including at a minimum an income statement, balance
sheet, cash flow statement and capital expenditure plan of Borrowers;

 

(i) Amendment to Section 9.3 of the Credit Agreement. Section 9.3 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

 

Section 9.3 [Reserved].

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 4

 

 

(j) Amendment to Section 12.10(h) of the Credit Agreement. Section 12.10(h) of
the Credit Agreement is hereby amended and restated to read in its entirety as
follows:

 

(h) increase the Borrowing Base, decrease the Monthly Reduction Amount or modify
the provisions of Section 2.9(d) without the written consent of each Revolving
Credit Lender;

 

(k) Amendment to Schedule 2.1 of the Credit Agreement. Schedule 2.1 of the
Credit Agreement is hereby replaced in its entirety with Schedule 2.1 to this
Amendment.

 

SECTION 3. Borrowing Base; Monthly Reduction Amount.

 

(a) Decrease of Borrowing Base. Effective as of the Third Amendment Effective
Date, the Borrowing Base is hereby decreased to $73,000,000.00. The foregoing
decrease of the Borrowing Base is a periodic redetermination of the Borrowing
Base under Section 2.9(b) of the Credit Agreement. The Borrowing Base as
decreased herein will remain in effect until the date of the next periodic
redetermination of the Borrowing Base under Section 2.9(b) of the Credit
Agreement, unless otherwise adjusted pursuant to the provisions of Section 2.9
of the Credit Agreement.

 

(b) Monthly Reduction Amount. Effective as of the Third Amendment Effective
Date, the Monthly Reduction Amount is hereby set as follows for each Monthly
Reduction Date:

 

Monthly Reduction Date  Monthly Reduction Amount  February 28, 2020  $1,000,000 
March 31, 2020  $1,000,000  April 30, 2020  $2,000,000  May 1, 2020  $2,000,000 

 

The Monthly Reduction Amount as established herein will remain in effect until
the date of the next redetermination of the Monthly Reduction Amount under
Section 2.9(b) of the Credit Agreement, unless otherwise adjusted pursuant to
the provisions of Section 2.9 of the Credit Agreement.

 

(c) Acknowledgment. The parties hereto acknowledge and agree that the
determination of the Borrowing Base and Monthly Reduction Amount set forth in
this Section 3 has been made in accordance with the standards and procedures set
forth in Section 2.9 of the Credit Agreement.

 

SECTION 4. Specified Defaults; Limited Waiver.

 

(a) Specified Defaults. Borrowers have requested that Administrative Agent and
the Lenders waive the Specified Defaults. Subject to the terms and conditions of
this Amendment, Administrative Agent and the Lenders hereby waive the Specified
Defaults.

 

(b) Limited Waiver. Except for the limited waiver set forth in Section 4(a) and
except as otherwise provided herein, no provision hereof shall constitute a
waiver of any of the terms or conditions of the Credit Agreement or any other
Loan Document other than those terms or conditions expressly addressed herein
(and even in such instance, only to the extent explicitly addressed herein).
Other than as expressly set forth in this Amendment, nothing contained in this
Amendment shall be construed as a waiver of any Default or Event of Default or a
consent to any action or inaction by any Borrower, any Guarantor or any other
Obligated Party, nor shall it be construed as a course of dealing or conduct on
the part of any Lender. All rights and remedies now or hereafter available to
Administrative Agent or any Lender are hereby reserved. The limited waiver set
forth herein shall be effective only in this specific instance and for the
specific purpose for which it is given, and this limited waiver shall not
entitle any Borrower to any other or further waiver or consent in any similar or
other circumstance.

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 5

 

 

SECTION 5. Conditions of Effectiveness. The amendments set forth in Section 2 of
this Amendment, the Borrowing Base and Monthly Reduction Amount adjustment set
forth in Section 3 of this Amendment, the limited waiver set forth in Section 4
of this Amendment, as well as any other terms and conditions set forth herein,
shall be effective as of Third Amendment Effective Date, provided that
Administrative Agent shall have received each of the following:

 

(a) a counterpart of this Amendment executed by Borrowers, the Guarantors and
the Lenders;

 

(b) payment of all fees and expenses required to be paid pursuant to this
Amendment, the Credit Agreement and other the Loan Documents; and

 

(c) executed Mortgages, or amendments to existing Mortgages, such that the
Recognized Value of all Oil and Gas Properties subject to Mortgages is not less
than the Required Reserve Value;

 

(d) title opinions and/or other title information and data acceptable to the
Administrative Agent covering Oil and Gas Properties sufficient to meet the
requirements of Section 7.14 of the Credit Agreement; and

 

(e) such other certificates, documents, consents or instruments as
Administrative Agent may reasonably require.

 

SECTION 6. Post-Closing Obligation. As soon as available, but in any event on or
prior to five (5) days after the Third Amendment Effective Date (or such later
date to which the Administrative Agent may agree in its sole discretion), the
Borrower shall provide to Administrative Agent evidence satisfactory to the
Administrative Agent that Borrower or the applicable Obligated Party has entered
into and maintained Commodity Hedging Transactions sufficient to meet the
hedging requirements set forth in Section 7.15(a)(ii) of the Credit Agreement.

 

SECTION 7. Acknowledgment and Ratification. As a material inducement to
Administrative Agent and the Lenders to execute and deliver this Amendment, each
of Borrowers and each of the Guarantors acknowledges and agrees that (a) the
execution, delivery, and performance of this Amendment shall, except as
expressly provided herein, in no way release, diminish, impair, reduce, or
otherwise affect the obligations of such Person under the Loan Documents to
which such Person is a party, (b) acknowledges and agrees that each Loan
Document to which such Person is a party shall remain in full force and effect
and shall each continue to be the legal, valid and binding obligations of such
Person enforceable against such Person in accordance with its terms, and
(c) acknowledges and agrees that it has no claims or offsets against, or
defenses or counterclaims to, any of the Loan Documents.

 

SECTION 8. Representations and Warranties. Before and after giving effect to
this Amendment, the Borrowers hereby confirm that (a) the representations and
warranties of each Borrower and each other Obligated Party contained in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (except to the extent such representations and warranties are
qualified by materiality, in which case they shall be true and correct in all
respects) on and as of the Third Amendment Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct in all material respects (except to
the extent such representations and warranties are qualified by materiality, in
which case they shall be true and correct in all respects) as of such earlier
date, and (b) no Default or Event of Default shall have occurred and be
continuing (other than the Specified Defaults).

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 6

 

 

SECTION 9. Administrative Agent and the Lenders Make No Representations or
Warranties. By execution of this Amendment, neither Administrative Agent nor any
Lender (a) makes any representation or warranty or assumes any responsibility
with respect to any statements, warranties, or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency, or value of this Amendment, the Credit
Agreement, the Loan Documents or any other instrument or document furnished
pursuant hereto or thereto, or (b) makes any representation or warranty or
assumes any responsibility with respect to the financial condition of any
Borrower, any Guarantor or any other Person or the performance or observance by
such Persons of any of their obligations under the Loan Documents or any other
instrument or document furnished pursuant thereto.

 

SECTION 10. Effect of Amendment. This Amendment (a) except as expressly provided
herein, shall not be deemed to be a consent to the modification or waiver of any
other term or condition of the Credit Agreement, the other Loan Documents or any
of the instruments or agreements referred to therein, (b) except as expressly
provided herein, shall not prejudice any right or rights which Administrative
Agent or the Lenders may now or hereafter have under or in connection with the
Credit Agreement or any other Loan Document, including, without limitation, the
right to accelerate the Obligations, institute foreclosure proceedings, exercise
their respective rights under the UCC or other applicable Law, and/or institute
collection proceedings against any Borrower, any Guarantor, or any other
Obligated Party, to the extent provided therein or by Law, and (c) except as
expressly provided herein, shall not be deemed to be a waiver of any existing or
future Default or Event of Default under the Credit Agreement or any other Loan
Document.

 

SECTION 11. Miscellaneous. This Amendment shall be governed by, and construed in
accordance with, the Laws of the State of Texas. The captions in this Amendment
are for convenience of reference only and shall not define or limit the
provisions hereof. This Amendment may be executed in separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument. In proving this Amendment, it shall
not be necessary to produce or account for more than one such counterpart. This
Amendment, and any documents required or requested to be delivered pursuant to
Section 5 hereof, may be delivered by telecopy or pdf transmission of the
relevant signature pages hereof and thereof, as applicable.

 

SECTION 12. NOTICE OF FINAL AGREEMENT. THIS AMENDMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

[Remainder of page intentionally left blank. Signature pages follow.]

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first above written.

 

  BORROWERS:       CARBON APPALACHIA ENTERPRISES, LLC       By: /s/ Patrick R.
McDonald     Patrick R. McDonald     President       NYTIS EXPLORATION (USA)
INC.       By: /s/ Patrick R. McDonald     Patrick R. McDonald     President    
  GUARANTORS:       APPALACHIA GAS SERVICES, LLC   CARBON APPALACHIA GROUP, LLC
  CARBON APPALACHIAN COMPANY, LLC   CARBON TENNESSEE MINING COMPANY, LLC  
CARBON WEST VIRGINIA COMPANY LLC   CRANBERRY PIPELINE CORPORATION           By:
/s/ Patrick R. McDonald     Patrick R. McDonald     President of each of the
entities set forth above       COALFIELD PIPELINE COMPANY           By: /s/
Patrick R. McDonald     Patrick R. McDonald     President & CEO

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

 

 

  GUARANTORS:       KNOX ENERGY, LLC       By: Carbon Appalachia Enterprises,
LLC,
its sole Member       By: /s/ Patrick R. McDonald     Patrick R. McDonald    
President       NYTIS EXPLORATION COMPANY LLC       By: Nytis Exploration (USA)
Inc.,
its sole Manager       By: /s/ Patrick R. McDonald     Patrick R. McDonald    
President

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

 

 

  ADMINISTRATIVE AGENT:       PROSPERITY BANK       By: /s/ Michael Dombroski  
  Michael Dombroski     Managing Director       LENDER:       PROSPERITY BANK  
    By: /s/ Michael Dombroski     Michael Dombroski     Managing Director

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

 

 

  LENDERS:       EAST WEST BANK       By: /s/ Mary Lou Allen   Name:  Mary Lou
Allen   Title: Portfolio Manager

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

 

 

  LENDERS:       SIMMONS BANK, an Arkansas Chartered Bank       By: /s/ Zachary
Holly   Name:  Zachary Holly   Title: Vice President

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

 

 

  LENDERS:       CIT BANK, N.A.       By: /s/ Sean M. Murphy   Name:  Sean M.
Murphy   Title: Managing Director

 

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

 

 

SCHEDULE 2.1

 

Commitments and Applicable Percentages

 

Lender  Revolving Credit Commitment   Term Loan Commitment   Applicable
Percentage  Prosperity Bank  $166,666,666.67   $1,666,668.00    33.333333333%
East West Bank  $166,666,666.67   $1,666,668.00    33.333333333% Simmons Bank 
$112,500,000.00   $1,125,001.00    22.500000000% CIT Bank, N.A. 
$54,166,666.66   $541,667.00    10.833333332% Total:  $500,000,000.00  
$5,000,004.00    100.000000000%

 

 

 

 

